Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 and 18-21 are currently pending in the application.
Claim 17 has been canceled.
Claim 21 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered..

Response to Amendment
The applicant amended independent claims 1 and 11 with features similar to: “wherein the ML algorithm is configured to distinguish the IR laser light, which is represented by a first set of pixels spanning a length in the image, from other IR light, which is represented by a second set of pixels in the image, by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels, and wherein the ML algorithm traces the first set of pixels in the image to detect the line of IR light as the line of IR light spans the length within the image.”
The applicant amended independent claim 19 with features “wherein the ML algorithm is configured to distinguish the collimated IR laser light, which is represented by a first set of pixels spanning a length in the first image, from other IR light, which is represented by a second set of pixels in the first image, by detecting a line of collimated IR light forming the collimated IR laser light, the line of collimated IR light being visible in the first image via the first set of pixels, and wherein the ML algorithm traces the first set of pixels in the image to detect the line of IR light as the line of IR light spans the length within the image.”

Response to Arguments
Applicant’s arguments filed on May 31, 2022 have been fully considered in view of the amendments and they are persuasive.

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-16 and 18-21.

Independent Claims 1 and 11 are distinguished from Hsu (2016/0260261) in view of Wei et al. (2015/0002629) and further in view of Kowdle et al. (2015/0381972), Spero (2016/0195856) and Tan (2016/0184698) because the combination of all limitations in each independent claim, particularly the limitations similar to: “wherein the ML algorithm is configured to distinguish the IR laser light, which is represented by a first set of pixels spanning a length in the image, from other IR light, which is represented by a second set of pixels in the image, by detecting a line of IR light forming the IR laser light, the line of IR light being visible in the image via the first set of pixels, and wherein the ML algorithm traces the first set of pixels in the image to detect the line of IR light as the line of IR light spans the length within the image” and the claims are allowed.

Claims 2-10 and 21 are directly or indirectly dependent from claim 1 and they are allowed.
Claims 12-16 and 18 are dependent from claim 11 and they are allowed.

Independent Claim 19 is distinguished from Hsu (2016/0260261) in view of Wei et al. (2015/0002629) and further in view of Kowdle et al. (2015/0381972), Spero (2016/0195856) and Tan (2016/0184698) because the combination of all limitations in each independent claim, particularly the limitations: “wherein the ML algorithm is configured to distinguish the collimated IR laser light, which is represented by a first set of pixels spanning a length in the first image, from other IR light, which is represented by a second set of pixels in the first image, by detecting a line of collimated IR light forming the collimated IR laser light, the line of collimated IR light being visible in the first image via the first set of pixels, and wherein the ML algorithm traces the first set of pixels in the image to detect the line of IR light as the line of IR light spans the length within the image” and the claim is allowed.

Claims 20 is dependent from claim 19 and it is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611